              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:08-cr-00016-MR


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                    ORDER
                                 )
                                 )
MATTHEW JAMES DURY,              )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant’s “Motion to Void

Indictment . . . ” [Doc. 151] and the Defendant’s Motion for Imprisonment to

be Voided…” [Doc. 152].

     By the present motions, the Defendant seeks to challenge the validity

of his guilty plea and his conviction. To the extent that the Defendant wishes

to raise such claims, he must first seek authorization from the United States

Court of Appeals for the Fourth Circuit to file a second or successive motion

pursuant to 28 U.S.C. § 2255. See 28 U.S.C. § 2255(h). The Defendant has

provided no evidence that he has secured such authorization here.

Accordingly, this Court is without jurisdiction to consider the merits of the

Defendant’s motions, and they will be dismissed.
      Pursuant to Rule 11(a) of the Rules Governing Section 2255 Cases,

the Court declines to issue a certificate of appealability as the Defendant has

not made a substantial showing of a denial of a constitutional right. 28 U.S.C.

§ 2253(c)(2); Miller–El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in order to

satisfy § 2253(c), a petitioner must demonstrate that reasonable jurists would

find the district court's assessment of the constitutional claims debatable or

wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (holding that when relief

is denied on procedural grounds, a petitioner must establish both that the

correctness of the dispositive procedural ruling is debatable, and that the

petition states a debatably valid claim of the denial of a constitutional right).

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion to Void

Indictment . . .” [Doc. 151] and the Defendant’s “Motion for Imprisonment to

be Voided…” [Doc. 152] are DENIED AND DISMISSED.

      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2255 Cases, the Court declines to issue a certificate of

appealability.

      IT IS SO ORDERED.          Signed: July 1, 2019




                                         2
